DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 3/21/2022.
Election/Restrictions
The applicant was requested to a elect a further species based upon the amendments to the claims.  
Applicant’s election without traverse of  rs138213197, rs7818556, rs6983267, rs10993994, rs12793759, rs16901979, rs9911515, rs1016343, rs7106762, rs6579002, rs16860513, rs5945619, rs16902094, rs10896437, rs651164, rs7679673, rs13265330, rs2047408, rs10107982, rs620861, rs9297746,  rs1992833, rs7213769, rs2710647, rs888507, rs17021918, rs12500426, rs2028900, rs7102758, rs16901922, rs6062509, rs2659051, rs12543663, rs4699312, rs11091768, rs3120137, rs6794467, rs10086908, rs2315654, rs12151618, rs747745, rs1009, rs2132276,  rs2735839, rs11568818, rs684232, rs9364554, rs2660753, rs10807843, rs1933488, rs17467139, rs12947919, rs2331780 
Claims 41-53 are pending.  Claims 1-40 have been cancelled.
Claims 45-48 are withdrawn as being drawn to a nonelected species.
The following rejections for claims 41-44 and 49-53 are newly applied as necessitated by amendments. 
The following action is FINAL.

Withdrawn Rejections
	The 35 USC 112d, 35 USC 112b, 35 USC 102 and 35 USC 103 rejections made in the previous office action are withdrawn based upon the cancellation of the claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41-44 and 49-53 are rejected under 35 U.S.C. 101 because are rejected under 35 U.S.C. 101 because the claimed invention is directed to the structure of ligands, which would encompass fragments of naturally occurring nucleic acids.  The instant specification does not define “ligand” and as such it is interpreted as any structure that is identical to, a fragment of, or hybridizes to the recited SNPS.  This would include fragments of naturally occurring nucleic acids. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the naturally occurring nucleotide sequences.
Claim analysis
The instant claims are drawn to kits, assays and ligands.   The instant specification does not define “ligand” and as such it is interpreted as any structure that is identical to, a fragment of, or hybridizes to the recited SNPS.  This would include fragments of naturally occurring nucleic acids. Furthermore the terms “kit” and “assay” are not defined and as such are interpreted as the structures claimed within the claims.  With regard to “solid support”, the structure is interpreted as a support that has a naturally occurring nucleic acid fragment, the claims do not require any particular chemical structure to immobilize to a solid support. 
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a composition of matter.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon, natural product, or an abstract idea?  Yes, the ligands are naturally occurring.  The claim provides no additional limitations.
Step 2A prong two.  Does the claim recite additional elements that make the elements which render the naturally occurring product significantly more than the judicial exception?  The answer is no as the claim provides not additional limitation.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No, the claims provide no additional limitations which require the claim is significantly more than a naturally occurring nucleotide sequence made of nucleotides.  In particular the composition does not provide any structures limitations more than the nucleotide sequences.  Furthermore by the recitation of RS numbers, the specification makes clear that these structures were known and published in the prior art. 
Thus the claim does not provide additional steps which are significantly more than a naturally occurring nucleic acid.
Response to arguetmsn
The reply asserts that the claims require a combination of at least 80 ligands and allows to the measurement of the resulting binding with SNPpc in a biological sample (p. 8-9).
These arguetmsn have been reviewed but are not found pervasive.  
It is noted that the arguetmsn towards the use of the kit is not considered with regard to the 35 USC 101.  Rather, it is the structure that is considered.  As noted above, although there are at least 80 RS numbers, all these structures are found in nature.  The claims do not encompass additional elements that are sufficient to amount to significantly more than the naturally occurring nucleotide sequences.

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/            Primary Examiner, Art Unit 1634